Citation Nr: 0215301	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of 
hepatitis.

5.  Entitlement to a higher rating for tinnitus, initially 
rated zero percent with bilateral hearing loss, effective 
from July 1992, and rated separately as 10 percent disabling, 
effective from June 1999.

6.  Entitlement to a higher rating for bilateral hearing 
loss, initially rated as zero percent disabling, effective 
from July 1992.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1978 to July 1992.  
He also had service in the U.S. Army Reserve.  He had service 
in the PGW (Persian Gulf War) in the Southwest Asia theater 
of operations from October 1990 to April 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision that denied service 
connection for a bilateral knee condition, a low back 
condition, and residuals of hepatitis, and granted service 
connection for bilateral hearing loss with tinnitus, and 
assigned a zero percent evaluation, effective from July 1992.  
In November 1996 and August 1998, the Board remanded the case 
to the RO for additional development.

September 1999 and later RO rating decisions assigned a 
separate evaluation of 10 percent for the tinnitus, effective 
from June 1999.  Inasmuch as a compensable evaluation is 
potentially available for the tinnitus from an earlier 
effective date, the issue of entitlement for a higher rating 
for tinnitus remains for appellate consideration.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Board has classified 
the issues for appellate consideration as shown on the first 
page of this decision.


FINDINGS OF FACT

1.  Right patellofemoral pain syndrome had its onset in 
service.

2.  Left patellofemoral pain syndrome had its onset in 
service.

3.  The veteran's low back complaints in service were acute 
and transitory, and resolved without residuals; his current 
low back condition, first found after service, is unrelated 
to disease or injury in service.

4.  Residuals of hepatitis are not demonstrated in service or 
after service.

5.  Persistent, recurring tinnitus as a symptom of acoustic 
trauma has been present since July 1992.

6.  On VA audiological evaluation in August 2000 the veteran 
had pure tone thresholds of 10, 45, 50, and 60 decibels or an 
average of 41 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 92 percent speech recognition 
ability; those findings equate to auditory level I under 
table VI, effective prior to June 10, 1999; the pure tone 
thresholds in the left ear were 10, 50, 60, and 60 decibels 
for an average of 45 decibels at the same frequencies with a 
speech recognition ability of 92 percent; those findings 
equate to auditory level I under table VI; auditory levels of 
I for the right and left ears warrant a zero percent 
evaluation for the bilateral hearing loss under table VII.

7.  The veteran's bilateral hearing loss has been 
demonstrated primarily by findings similar to those found on 
the VA audiological evaluation of August 2000 since July 
1992.



CONCLUSIONS OF LAW

1.  Right patellofemoral pain syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  Left patellofemoral pain syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

3.  A chronic low back disorder, including lumbosacral 
strain, was not incurred in or aggravated by active service; 
nor may a low back disorder be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1118, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).

4.  Residuals of hepatitis were not incurred in or aggravated 
by active service; nor may residuals of hepatitis be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001).

5.  The criteria for a higher rating of 10 percent for 
tinnitus, effective from July 1992, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87a, Code 6260, 
effective prior to June 10, 1999, and 4.87, Code 6260, 
effective as of June 10, 1999.

6.  The criteria for a higher or compensable evaluation for 
bilateral hearing loss at any time from July 1992 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 
4.87, codes 6100 to 6110, effective prior to June 10, 1999; 
4.85, 4.86, Code 6100, effective as of June 10, 1999.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any right and left knee 
disorders, low back disorder, residuals of hepatitis, and 
hearing problems.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Right and Left Knee Disorders

A.  Factual Background

The veteran had active service from March 1978 to July 1992.  
He also had service in the U.S. Army Reserve.  He had service 
in the PGW in the Southwest Asia theater of operations from 
October 1990 to April 1991.

Efforts to obtain all of the veteran's service medical 
records have been unsuccessful.  The available service 
medical records reveal that he was seen in August 1991 for 
right knee pain of 2 weeks.  There was no history of trauma.  
He also complained of left leg pain in the area of the lower 
tibia.  There was crepitance of the right knee.  The 
assessments were right knee strain and left tibialis pain 
syndrome.  

Service medical records show that the veteran underwent a 
demobilization examination in August 1991.  He reported no 
"Trick" or locked knee on a report of medical history.  It 
was noted that he had chronic right knee soreness, but a 
right or left knee disorder was not found.  At the time of 
his medical examination in June 1992 for separation from 
service, there were no complaints or findings of right or 
left knee problems.

VA, service department, and private medical reports show that 
the veteran was evaluated and treated for various problems 
from 1992 to 2000.  The more salient medical reports related 
to the claims being considered in this appeal will be 
discussed in the appropriate sections.

The veteran underwent a VA examination in August 1992.  He 
complained of pain in various joints.  He had full range of 
motion of all extremities.  The diagnosis was early 
osteoarthritis.

The veteran underwent a VA medical examination in December 
1992.  He gave a history of tiredness and stiffness of the 
knees in service after running.  No significant abnormality 
of either knee was found on examination.  X-rays of the knees 
were unremarkable.  The assessment was early osteoarthritis 
of the knees, mild.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that he had painful knees after 
playing sports in service.

Service department medical records show that the veteran 
underwent an examination in August 1995 while in the U.S. 
Army Reserve.  A right or left knee disorder was not found.

A VA medical document dated in August 1997 shows that an 
addendum was prepared by a physician to the report of the 
veteran's VA examination in December 1992.  The diagnosis was 
changed from early osteoarthritis to patellofemoral syndrome 
that was more consistent with the veteran's medical history, 
the findings on  X-ray, and the veteran's subjective 
complaints.

The veteran underwent a VA medical examination in January 
2000.  He gave a history of knee problems that began in 
service and that were aggravated by activity.  It was noted 
that X-rays of the right and left knees were unremarkable.  
The diagnosis was patellofemoral pain syndrome.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The record indicates that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317 (2001) and 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include CFS and expanded 
the provisions of 38 U.S.C.A. § 1118 to include the signs and 
symptoms noted in 38 C.F.R. § 3.117(b) that may be 
manifestations of an UI.  Those changes are effective from 
March 1, 2002.  Section 202 of HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001".  Public Law 
107-103, 115 Stat. 976 (2001). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

In this case, the veteran does not allege an injury related 
to combat in service and the medical evidence shows that 
diagnoses have been made for his claimed knee and back 
conditions, and that there are no signs or symptoms of 
hepatitis or residuals thereof.  Under the circumstances, the 
provisions of 38 U.S.C.A. § 1154(b), dealing with combat 
veterans, and the provisions noted above for establishing 
service connection for undiagnosed conditions based on 
service in the PGW are not for consideration in connection 
with the claims discussed in this decision.

The available service medical records indicate that the 
veteran was seen for right knee and left leg problems in 
service, however, those records are insufficient to 
demonstrate the presence of a chronic right or left knee 
condition.  The post-service medical records indicate that 
osteoarthritis of the knees was diagnosed at the December 
1992 VA medical examination, but X-rays of the knees are 
negative for abnormality and the diagnosis of osteoarthritis 
was changed to patellofemoral syndrome as noted on a VA 
document dated in 1997.  The report of the veteran's VA 
examination in January 2000 indicates the presence of 
patellofemoral pain syndrome that the veteran's statements 
and testimony indicate had onset in service.

The circumstances in this case, including the scarcity of 
service medical records for the veteran who had more than 14 
years of active service and the veteran's continuous 
complaints of right and left knee problems since separation 
from service, leave the Board uncertain as to whether or not 
the veteran's patellofemoral pain syndrome had its onset in 
service.  38 C.F.R. § 3.303(c).  The Board finds that the 
evidence is in equipoise on this question, and therefore, the 
veteran prevails on his claims for service connection for 
right and left knee disorders with application of the 
benefit-of-the-doubt doctrine in his favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In view of the above, the Board finds that the evidence 
supports granting service connection for right patellofemoral 
pain syndrome and for left patellofemoral pain syndrome.  
Hence, the claims for service connection for those right and 
left knee disorders is granted.



II.  Service Connection for a Low Back Disorder

A.  Factual Background

The report of medical history completed at the time of the 
veteran's August 1991 medical examination in service notes a 
history of recurrent back pain.  A back disorder was not 
found on examination.  Service medical records show that the 
veteran was seen in August 1991 for various complaints, 
including backaches.  A back disorder was not found.  At the 
time of his medical examination in June 1992 for separation 
from service, the veteran did not report a history of back 
problems, and a back disorder was not found.

The veteran underwent examination of his spine at a VA 
medical facility in August 1992.  He complained of low back 
pain.  No abnormalities were found.  The diagnosis was 
musculoskeletal pain.

At the veteran's December 1992 VA examination, there was full 
range of motion of the back without restrictions or muscle 
spasms or asymmetry anywhere.  A low back disorder was not 
found.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that he injured his back in 1988 
while lifting a heavy tire.

Service department medical records show that the veteran 
underwent an examination in August 1995 while in the U.S. 
Army Reserve.  A back disorder was not found.

At the January 2000 VA examination, the veteran complained of 
back pain that flared up with repetitive lifting that he 
avoided.  Examination of the low back area showed no 
significant abnormality.  X-rays of the lumbosacral spine 
were reportedly taken.  The diagnosis was recurrent 
lumbosacral strain.


B.  Legal Analysis

The available service medical record indicate that the 
veteran had a history of back problems, but those records do 
not reveal any abnormalities of the low back.  The post-
service medical records show a normal spine in August 1995, 
and do not show the presence of a chronic low back disorder 
in service or for many years later, and there is no competent 
evidence linking the veteran's current back condition to a 
disease or injury in service.  

Statements and testimony are to the effect that his back 
problems are due to injury in service, but his lay statements 
are not considered competent evidence because the record does 
not show that he has the training, education or experience to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the veteran's back 
complaints in service were acute and transitory, and resolved 
without residual disability.  The evidence does not link the 
veteran's current back disorder, recurring lumbosacral 
strain, to an incident of service.  Hence, the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, and the claim is denied.

III.  Service Connection for Residuals of Hepatitis

A.  Factual Background

The available service medical records are negative for 
hepatitis.

At the VA medical examination in December 1992, the veteran 
gave a history of a positive blood test for hepatitis in 
service.  He reported no treatment for hepatitis or residuals 
thereof.  Residuals of hepatitis were not found on 
examination, including blood testing.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that he had pain in his side 
related to hepatitis indicated on a positive blood test in 
service.  

The post-service medical records, including service 
department reports of the veteran's treatment and evaluations 
from 1992 to 1995, do not show the presence of hepatitis or 
residuals thereof.

B.  Legal Analysis

The available service medical records and the post-service 
medical records do not show the presence of hepatitis or 
residuals thereof.  Statements and testimony from the veteran 
are to the effect that he had a positive blood test for 
hepatitis in service and that he now has residuals of the 
hepatitis, but this lay evidence is not supported by the 
objective medical evidence, including the report of a VA 
examination in December 1992 and service department reports 
of his treatment and evaluations from 1992 to 1995.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the evidence does 
not demonstrate the presence of hepatitis.  Hence, service 
connection cannot be granted for such a disease under the 
above-noted legal criteria.  The preponderance of the 
evidence is against the claim for service connection for 
residuals of hepatitis, and the claim is denied.

IV.  Entitlement to a Higher Rating for Tinnitus, Initially 
Rated Zero Percent with Bilateral Hearing Loss, Effective 
from July 1992, and Rated Separately as 10 Percent Disabling, 
Effective from June 1999

A.  Factual Background

An August 1991 audiogram in service noted high frequency 
hearing loss and that the veteran was "routinely exposed to 
hazardous noise."

The veteran underwent VA audiometric testing in July 1992.  
He complained of severe periodic bilateral tinnitus for about 
8 years.  He reported that the tinnitus was high pitched and 
annoying, and that he could not concentrate with the ringing.  
He reported that the tinnitus occurred about twice a month.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that he had tinnitus that was not 
constant.  He said he had been a heavy equipment operator in 
service.

A private medical report dated in March 1999 notes that the 
veteran had hearing loss that was consistent with noise 
exposure.

At a VA audiological evaluation in August 2000, the veteran 
reported periodic bilateral tinnitus that had occurred for 
the past 8 years.  He reported that it was high pitched, and 
annoying.  He reported difficulty with concentration with the 
tinnitus, and that it occurred about twice a month.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. 
§ 4.87a, Code 6260, effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308 (1991).  

Recurrent tinnitus warrants a 10 percent evaluation.  A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic code 6100, 6200, 6204 or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260, and Note, effective as of June 10, 1999. 

In this case, the evidence supports the assignment of a 
separate evaluation for tinnitus in addition to the 
evaluation for the bilateral hearing loss under diagnostic 
code 6100 because the tinnitus is not used to support the 
evaluation for the bilateral hearing loss under diagnostic 
code 6100.

The evidence supports the assignment of a 10 percent 
evaluation for tinnitus under diagnostic code 6260, effective 
as of June 1999 because it shows the veteran has recurring 
tinnitus.  The revised regulations do not allow for 
retroactive application and its provisions and may only be 
applied as of the effective date.  VAOPGCPREC 3-2000.

The evidence does not specifically show that the veteran's 
tinnitus is a symptom of a head injury, concussion or 
acoustic trauma to support a 10 percent rating for this 
condition under the provisions of diagnostic code 6260, 
effective prior to June 10, 1999.  However, the notation in 
the service medical records that he was "routinely exposed 
to hazardous noise" raises a reasonable doubt as to the 
contribution of acoustic trauma to his tinnitus.  While the 
veteran's testimony indicates that his tinnitus is not 
constant, the reports of his VA audiological evaluations in 
1992 and 2000 indicate that his tinnitus is "persistent" 
with recurrence about twice a month.  Under the 
circumstances, the Board finds that the evidence supports the 
assignment of a 10 percent evaluation for the persistent 
tinnitus from July 1992 based on the criteria of diagnostic 
code 6260, effective prior to June 10, 1999.  Hence, the 
claim for a higher rating for tinnitus is granted to this 
extent.

V.  Entitlement to a Higher Rating for Bilateral Hearing 
Loss, Initially Assigned a Zero Percent Evaluation, Effective 
from July 1992

A.  Factual Background

On the authorized audiological evaluation in July 1992, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
30
50
60
LEFT

0
45
55
55

Speech audiometry revealed speech recognition ability 
96 percent in the right ear and of 96 percent in the left 
ear.


The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that his bilateral hearing loss 
was more severe than rated.

A private medical report dated in March 1999 reveals that the 
veteran wanted another opinion on a recent audiological 
evaluation.  It was noted that he had moderate, bilateral, 
high frequency sensorineural hearing loss that was consistent 
with noise exposure.  It was noted that the veteran used 
hearing aids.

On the authorized audiological evaluation in August 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
45
50
60
LEFT

10
50
60
60

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.

B.  Legal Analysis

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The veteran's testimony is to the effect that his bilateral 
hearing loss is more severe than currently rated, but this 
evidence is not supported by the objective medical evidence 
of record.  The report of his VA audiological evaluation in 
August 2000 shows pure tone thresholds of 10, 45, 50, and 60 
or an average of 41 decibels at 1,000, 2,000, 3,000, and 
4,000 hertz in the right ear with a 92 percent speech 
recognition ability.  Those findings equate to auditory level 
I under table VI, effective prior to or as of June 10, 1999.  
The pure tone thresholds in the left ear were 10, 50, 60, and 
60 decibels for an average of 45 decibels at the same 
frequencies with a speech recognition ability of 92 percent.  
Those findings equate to auditory level I under table VI.  
Auditory levels of I for the right and left ears warrant a 
zero percent evaluation for the bilateral hearing loss under 
table VII under the criteria effective as of or prior to June 
10, 1999.  The result of the veteran's VA audiometric 
evaluation in August 1992 produce similar results.

VA authorized audiological evaluations are conducted by 
state-licensed audiologist and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, and are conducted without the use of hearing aids as 
required by the above noted legal criteria.  The Board 
recognizes that the veteran uses hearing aids, but the 
evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.

After consideration of all the evidence, the Boards finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of zero percent for bilateral hearing 
loss or a "staged rating" at any time form July 1992, 
Fenderson, 12 Vet. App. 119.  Therefore, the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for a low back 
disorder and residuals of hepatitis, and the claim for a 
higher rating for bilateral hearing loss because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)
















ORDER

Service connection for right patellofemoral pain syndrome is 
granted.

Service connection for left patellofemoral pain syndrome is 
granted.

Service connection for a low back disorder is denied.

Service connection for residuals of residuals of hepatitis is 
denied.

An increased or higher rating of 10 percent for tinnitus is 
granted from July 1992, subject to the regulations applicable 
to the payment of monetary benefits.

A higher or compensable rating for bilateral hearing loss at 
any time from July 1992 is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


